PER CURIAM.
Plaintiff sued to recover damages for persona! injuries received by her in tripping upon an' alleged defective covering or material on a staircase in defendants’ building. Plaintiff had lived upon the fourth floor of the house for about two years. There was no testimony given tending to show that the defendants ever had notice of the defective condition of the covering or material which it is alleged was the cause of plaintiff’s fall, nor was the unsafe condition shown to have existed for such a length of time as to charge defendants with notice of its defect, if any there was. *1054This is necessary to be shown before plaintiff can recover. Boss v. Jarmulowsky, 81 App. Div. 577, 81 N. Y. Supp. 400.
Judgment reversed. New trial ordered, with costs to the appellants to abide the event.

 1. See Landlord and Tenant, vol. 32, Cent. Dig. §§ 633, 641.